Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 22, 1981, convicting him of attempted robbery in the third degree, upon his plea of guilty, and imposing sentence, and purported appeal by the defendant from an amended sentence of the same court, imposed January 14, 1985, revoking the sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his plea of guilty, and sentencing him to a term of imprisonment upon his previous conviction of attempted robbery in the third degree.
Ordered that the purported appeal from the amended sen*634tence is dismissed since the defendant failed to file a notice of appeal therefrom (see, CPL 460.10 [1] [a]).
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court abused its discretion in denying him youthful offender treatment is without merit. It is well settled that the granting of such relief lies within the sound discretion of the court (see, People v Williams, 124 AD2d 615, lv denied 69 NY2d 751; People v Selig, 110 AD2d 918; People v Parris, 109 AD2d 853). In view of the nature of the offense and the defendant’s apparent lack of remorse for the commission thereof, it cannot be said that the court erred in refusing to grant him youthful offender status.
The amendment of the bill of particulars by the People nearly four months prior to trial was statutorily permissible (see, CPL 200.95 [8]), and did not deprive the defendant of a fair trial.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.